In a proceeding pursuant to article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Rockland County, dated June 15, 1977, which, after a hearing, inter alia, only reduced his support payments from $100 per week to $50 per week. Order modified, on the facts, by further reducing the support payments to the sum of $30 per week. As so modified, order affirmed, without costs or disbursements. Based upon the evidence adduced at the Family Court hearing, it is our view that the payments required by the order of the Family Court, although reduced, are still excessive. Under the circumstances, a further reduction is warranted. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.